DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
	Prior Art
	The Applicant’s argument regarding the rejection of claim 1 has been considered but is not persuasive.
In regards to claim 1, the Applicant argues that the prior art, specifically Rasmus,  does not disclose the limitation “wherein the second time step occurred at a time that is prior to the first time step” and further argues that “Rasmus merely discloses subtracting back pressure from existing measurements to improve the accuracy of calculating fluid level, Rasmus does not teach or suggest that the back pressure is pressure obtained at a time earlier than the other measurements used to calculating fluid level.”.
	Rasmus discloses that fluid level may be calculated using the concept of hydraulic head where a back pressure (first time step) is subtracted from a measured pressure (second time step) (pp[0112]). Rasmus does not explicitly disclose which pressure parameter was acquired before the other. However, the selection of a time step is arbitrary and there are only two different possible options in the order of  occurrence of the pressure parameters. In one scenario, the back pressure (first time step) is measured first and in second scenario, it would be the reverse, where the measured pressure (second time step) is measured first. However, both scenarios would result in the same value for the fluid level. Which measurement is considered the first or second merely determines if the value obtained is positive or negative and indicates either an increase or decrease in fluid level.
	Furthermore, the limitation “wherein the second time step occurred at a time that is prior to the first time step” is reading much broader than what the Applicant intends. The claim does not further define what is being measured and why such that the limitations “first time step” and “second time step” can be interpreted in a specific manner. For the above reasons, the limitation “wherein the second time step occurred at a time that is prior to the first time step” does not distinguish from the prior art.
	For at least the above reasons, the rejection to claim 1 will be maintained. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Weng et al. (U.S. Publication No. 20110288843) in view of McCaskill et al. (U.S. Publication No. 20050092523) and in further view of Rasmus et al. (U.S. Publication No. 20130090855).
In regards to claim 1, Weng teaches a method for determining fluid level drop and formation permeability during wellbore stimulation of a shut-in stage in real time (Abstract: method of determining flow distribution in a formation having a wellbore formed therein by injecting a fluid into the wellbore and into at least a portion of the formation adjacent sensors, shutting-in the wellbore for a pre-determined shut-in period.), comprising:
receiving an initial permeability value of a formation surrounding a wellbore (pp[0037]: a layer of the formation at a particular depth is estimated to have a first set of petrophysical properties having a particular permeability. Therefore, an initial permeability value is received.); and performing, and if necessary repeating at a defined time interval (not required due to the recitation of “if necessary”), the following steps until a flowrate of stimulation fluid reaches zero or until the shut-in stage ends (Abstract: shut-in stage ending is intrinsic as the shut-in stage is pre-determined for a period of time):
 solving for the flowrate of the stimulation fluid in the wellbore (pp[0041], [0042]: Once the theoretical temperature curve 60 is "fitted" to the temperature measurements 58, the modified input parameters of the theoretical temperature curve 60 represent the average flow rate); 
computing pressure (pp[0029]: the sensor 14 includes a pressure measurement device 19 for measuring a pressure distribution in the wellbore and surrounding formation) and a temperature in the wellbore (pp[0010]: obtaining and analyzing multiple DTS temperature traces during the shut-in period).
 Weng does not explicitly teach determining, based on the flowrate, a fluid level drop, wherein the fluid level drop for a first time step is calculated by subtracting a fluid level of the first time step from a second fluid level of a second time step, wherein the second time step occurred at a time that is prior to the first time stamp;
computing hydrostatic pressure; and
 updating a permeability calculation of the formation based on the flowrate of the stimulation fluid.  
McCaskill, drawn to a well control system for monitoring and controlling the annulus flow pressure of a well, discloses computing hydrostatic pressure and that a fluid  level drop is determined based on the flowrate (pp[0050]-[0052]: the formation pressure at a given depth consists of a hydrostatic pressure component that varies linearly with depth in the formation. The hydrostatic pressure is due to the height of the annulus fluid column (fluid level) and the loss of fluid can be calculated from flow rates.
 Note that the claim is not specific as to how the fluid level drop is based on flowrate. However, it appears that flowrate is an intrinsic aspect of measuring fluid level.).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the method of Weng such that it included computing hydrostatic pressure and fluid level drop as taught by McCaskill as these are well known and pertinent parameters in well control situations. 
The combination of Weng and McCaskill is silent regarding the step of wherein the fluid level drop for a first time step is calculated by subtracting a fluid level of the first time step from a second fluid level of a second time step that is prior to the first time step; and updating a permeability calculation of the formation based on the flowrate of the stimulation fluid.
Rasmus, drawn to monitoring system for evaluating inflow or outflow in a subterranean wellbore, discloses wherein the fluid level drop for a first time step is calculated by subtracting a fluid level of the first time step from a second fluid level of a second time step (The fluid level may be computed from the annular mud interval density existing between any two pressure sensors using the concept of hydraulic head. The fluid level is calculated by subtracting a back pressure (first time step) from a measured pressure (second time step); pp[0112]).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Weng and McCaskill with the steps of Rasmus in determining a fluid level drop as an art recognized approach to determining fluid level of incompressible fluids (pp[0112]).
The combination of Weng, McCaskill and Rasmus is silent regarding wherein the second time step occurred at a time that is prior to the first time stamp;  the step of updating a permeability calculation of the formation based on the flowrate of the stimulation fluid.
In light of the modification above, It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Weng, McCaskill and Rasmus such that the measured pressure (second time step) is measured before the back pressure (first time step)  as it would have been obvious to try this option from a finite number of predictable solutions as it would provide the same predictable result for the fluid level as measuring the back pressure before the measure pressure. 
	
The combination of Weng, McCaskill and Rasmus is silent regarding the step of updating a permeability calculation of the formation based on the flowrate of the stimulation fluid.
However, Weng discloses determining the flow distribution from an updated model which relies on a layer of the formation at a particular depth with a set of petrophysical properties having a particular permeability and the simulated temperature profiles (pp[0037]) and a given flow rate (pp[0038]). 
In view of the modification taught by McCaskill that teaches the known process of measuring wellbore hydrostatic pressure as part of well control, the use of petrophysical properties in the model may include using hydrostatic pressure which is due to the height of the annulus fluid column (fluid level) and the loss of fluid can be calculated from flow rates.
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the method of the combination of Weng, McCaskill and Rasmus such that a permeability calculation of the formation is based on the flowrate of the stimulation fluid in order to accurately update the flow distribution model. 

In regards to claim 2, the combination of Weng, McCaskill and Rasmus teaches the method of claim 1, 
Weng further teaches comprising: receiving a measured temperature from a distributed temperature sensing (DTS) system; and 
 further teaches updating the flowrate based on a comparison of the computed temperature and the measured temperature when an accuracy of the flowrate is not acceptable (pp[0014], [0044]: this is implicit as continuous temperature profile measured is by a distributed temperature sensor (14) and the flow rate is modified based on a comparison of the simulated temperature profile and the measured temperature profile.)  


In regards to claim 3, the combination of the combination of Weng, McCaskill and Rasmus teaches the method of claim 2, wherein updating the flowrate when the accuracy of the flowrate is not acceptable comprises: 
The combination of the combination of Weng, McCaskill and Rasmus does not explicitly teach determining whether the computed temperature is greater than the measured temperature; when the computed temperature is greater than the measured temperature, doubling the flowrate; and when the computed temperature is less than the measured temperature, dividing the flowrate by 1.75.  
Weng does disclose that the flow rate is modified so that the measured temperature profile substantially matches the simulated temperature profile by applying a numerical optimization algorithm to automatically find a "best match” and to minimize an error difference (pp[0044]).	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Weng, McCaskill and Rasmus such that when the computed temperature is greater than the measured temperature, doubling the flowrate; and when the computed temperature is less than the measured temperature, dividing the flowrate by 1.75 in order to minimize any error differences between the temperature profiles. 

In regards to claim 4, the combination of the combination of Weng, McCaskill and Rasmus teaches the method of claim 2. 
Weng further teaches comprising: 
determining whether the accuracy of the flowrate is acceptable, wherein determining whether the accuracy of the flowrate is acceptable comprises:
determining whether a difference between the computed temperature and the measured temperature exceeds a tolerance value (pp[0044]: temperature profiles 70, 72 are compared to the theoretical curve in a manner similar to that shown in FIG. 6. In certain embodiments a numerical optimization algorithm is applied to the measured temperature profiles 70, 72 and the theoretical curve to automatically find a "best match" and to minimize an error difference between the temperature profiles 70, 72 and the theoretical curve.).  

In regards to claim 5, the combination of the combination of Weng, McCaskill and Rasmus teaches the method of claim 1, comprising: 
McCaskill further discloses updating stimulation fluid presence in divisions of the wellbore based on the fluid level drop (pp[0050]: (pp[0050]:The hydrostatic pressure is due to the height of the annulus fluid column (fluid level) and the loss of fluid can be calculated from flow rates.).  

In regards to claim 6, the combination of the combination of Weng, McCaskill and Rasmus teaches the method of claim 1.
Weng further teaches wherein the permeability calculation of the formation is determined based on Darcy's law (pp[0009]: this is implicit as the permeability is estimated in units of millidarcies (mD).).  

In regards to claim 7, the combination of the combination of Weng, McCaskill and Rasmus teaches the method of claim 1.
Weng further teaches wherein solving for the flowrate of the stimulation fluid in the wellbore comprises:  calculating an individual flow rate of each division of the wellbore; and adding together the individual flow rates of each division of the wellbore (pp[0014]: the method of determining flow distribution comprises performing the comparison and fitting proves for each of a plurality of sub sections 54 defining the interval to generate a flow profile representative of the entire interval.).  

In regards to claim 9, the combination of the combination of Weng, McCaskill and Rasmus teaches the method of claim 1.
Weng further teaches wherein the stimulation fluid comprises fracturing fluid or acidizing fluid (pp[0003], [0034], [0035]: Hydraulic fracturing, matrix acidizing, and other types of stimulation treatments are routinely conducted in oil and gas wells to enhance hydrocarbon production. Therefore, the injection fluid can be acidizing fluid or fracturing fluid.).

In regards to claim 10, the combination of the combination of Weng, McCaskill and Rasmus teaches the method of claim 1.
Weng further teaches wherein the defined time steps comprise one second increments of time (pp[0037]: implicit as any time period can be used.).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weng et al. (U.S. Publication No. 20110288843) in view of McCaskill et al. (U.S. Publication No. 20050092523), Rasmus et al. (U.S. Publication No. 20130090855) and in further view of Lecerf et al. (U.S. Publication No. 20140222405).
In regards to claim 8, the combination of the combination of Weng, McCaskill and Rasmus teaches the method of claim 1.
The combination of the combination of Weng, McCaskill and Rasmus does not explicitly teach that wherein the initial permeability value of the formation is based on logs produced from core samples of the formation.  
Lecerf, drawn to a method of performing stimulation operations downhole, discloses wherein the initial permeability value of the formation is based on logs produced from core samples of the formation (pp[0050]: FIG. 2.2 depicts a core sample 133 taken by the drilling tools 106.2. The core sample may be used to provide data, such as a graph of the density, porosity, permeability or other physical property of the core sample over the length of the core.).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of the combination of Weng, McCaskill and Rasmus such that the permeability value of the formation is based on logs produced from core samples of the formation as taught by Lecerf as a well-known and effective method of acquiring permeability of the formation (pp[0050]). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lamia Quaim whose telephone number is (469)295-9199. The examiner can normally be reached Monday-Friday 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAMIA QUAIM/Examiner, Art Unit 3676                                

/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676